
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.21

TERMINALS SALE AND PURCHASE AGREEMENT

BETWEEN

EXXONMOBIL OIL CORPORATION,

SELLER

AND

GLOBAL COMPANIES LLC,
BUYER


Glenwood Landing, NY
Inwood, NY

TERMINALS

JULY 9, 2007

--------------------------------------------------------------------------------





 
   
ARTICLE I DEFINITIONS   1 ARTICLE II TERMINALS   5   2.1 Terminals   5   2.2
Exclusions   6   2.3 Disclaimer   7   2.4 Inventories   7   2.5 Employees   8
ARTICLE III PURCHASE PRICE   8   3.1 Purchase Price   8   3.2 Payment of
Purchase Price   9   3.3 Allocation of Purchase Price   9 ARTICLE IV THE CLOSING
  9   4.1 Time and Place; Escrow Agent   9   4.2 Seller's Deliveries   9   4.3
Buyer's Deliveries   10   4.4 Agreements   10   4.5 Effectiveness of Agreements
  10   4.6 Seller's Remedies   10 ARTICLE V REPRESENTATIONS AND WARRANTIES OF
SELLER   11   5.1 Organization   11   5.2 Due Authorization   11   5.3 No
Violation   11   5.4 Title to Properties   11   5.5 Litigation   11   5.6
Condemnation and Zoning   12   5.7 Permits   12   5.8 Condition of Terminals  
12   5.9 Material Contracts   12   5.10 Compliance with Laws   12   5.11
Consents   12   5.12 Taxes   12   5.13 Foreign Person   12 ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER   12   6.1 Organization   12   6.2 Due
Authorization   13   6.3 No Violation   13 ARTICLE VII ENVIRONMENTAL   13   7.1
Feasibility Study Period   13   7.2 Environmental Documents   13   7.3 Seller's
Retained Environmental Liabilities   13   7.4 Buyer's Assumed Environmental
Liabilities   14   7.5 Seller's Environmental Indemnity   14   7.6 Buyer's
Environmental Indemnities   15   7.7 Buyer's Release of Seller for Environmental
Liabilities   15   7.8 Seller's Access to the Terminals   16   7.9 Other
Environmental Issues and Related Use Restrictions   16   7.10 Arbitration
Procedures   18   7.11 Environmental Notices   19 ARTICLE VIII CONDITIONS
PRECEDENT TO CLOSING   20   8.1 Obligation of Buyer to Close   20   8.2
Obligation of Seller to Close   21

--------------------------------------------------------------------------------



ARTICLE IX INDEMNIFICATION   21   9.1 Definitions   21   9.2 Indemnification By
Seller   21   9.3 Indemnification By Buyer   22   9.4 Conflict   22   9.5
Procedures   22 ARTICLE X SURVIVAL   23   10.1 Representations and Warranties  
23   10.2 Covenants   23 ARTICLE XI TITLE COMMITMENT; SURVEY; RISK OF LOSS   23
  11.1 Title Insurance   23   11.2 Survey   23   11.3 Title Objections   23  
11.4 Risk of Loss   24 ARTICLE XII FURTHER ASSURANCE   24 ARTICLE XIII COSTS AND
EXPENSES   24   13.1 Brokerage Commissions   24   13.2 Closing Adjustments   24
  13.3 Timing of Adjustments   25 ARTICLE XIV CASUALTY AND CONDEMNATION   25  
14.1 Notice of Fire Casualty or Condemnation   25   14.2 Buyers Election   25  
14.3 Exclusive Remedy   25 ARTICLE XV GENERAL; ADDITIONAL COVENANTS   26   15.1
Termination   26   15.2 Specific Performance   26   15.3 Entire Agreement   26  
15.4 Headings   26   15.5 Notices   26   15.6 Exhibits and Schedules   27   15.7
Severability   27   15.8 Waiver   27   15.9 Assignment   27   15.10 Parties in
Interest; No Third Party Beneficiary   27   15.11 Governing Law   27   15.12
Choice of Forum   27   15.13 Waiver Of Jury Trial   27   15.14 Commercially
Reasonable Efforts; Time of Essence   28   15.15 Amendments   28   15.16
Counterparts   28   15.17 Public Announcements   28   15.18 Transition
Assistance   28   15.9 Taxes   28   15.20 Confidentiality   28   15.21 No
Presumption Against Drafter   29   15.22 Right of First Refusal   29

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES

Exhibit A-1   Real Property Description for Glenwood Landing Terminal
Exhibit A-2   Real Property Description for Inwood Terminal Exhibit B   Office
Space Lease Agreement Exhibit C-1   List of Items Excluded From Personal
Property in Inwood Terminal Exhibit C-2   List of Items Excluded From Personal
Property in Glenwood Landing Terminal Exhibit CA-1   Vehicles at Inwood Terminal
Exhibit CA-2   Vehicles at Glenwood Landing Terminal Exhibit D-1   Books and
Records for Inwood Terminal Sale Exhibit D-2   Books and Records for Glenwood
Landing Terminal Sale Exhibit E   Material Contracts Exhibit F-1   Permits for
Inwood Terminal Exhibit F-2   Permits for Glenwood Landing Terminal Exhibit G  
Improvements, Equipment and Goods Located at Inwood and Glenwood Landing
Terminals and Not Owned by Seller Exhibit H   Form of Special Warranty Deed
Exhibit I   Form of Bill of Sale for Improvements and Personal Property
Exhibit J   Form of Indemnity Letter to Title Company Exhibit K   Form of
Seller's FIRPTA Certification Exhibit L   Form of Parent Guaranty Exhibit M  
Intentionally Left Blank Exhibit N   Form of Assignment and Assumption of
Permits and Contracts Exhibit O   Form of Terminaling Services Agreement
Exhibit P   Conditions of Employment Exhibit Q   Form of Joint Letter
Transferring Responsibility for Remediation Activities Exhibit R-1  
Environmental Permit for Inwood Terminal Exhibit R-2   Environmental Permits for
Glenwood Landing Terminal Exhibit S   Form of Release at Closing Date Exhibit T
  Non-Material or Revenue-Generating Contracts Exhibit U-1   Form of US Customer
Fleet Services Lease Agreement for Glenwood Landing Terminal Exhibit U-2   Form
of US Customer Fleet Services Lease Agreement for Inwood Terminal Exhibit V  
Form of Term Supply Agreement Schedule 3.3   Allocation of Purchase Price
Schedule 5.4   Permitted Title Exceptions Schedule 5.5   Litigation Schedule 5.9
  Material Contracts Schedule 5.10   Compliance With Laws Schedule 5.11  
Required Consents Schedule 7.2   Environmental Documents Schedule P-4(b)  
Vacation Entitlement Accrued By Each Retained Employee Under Seller's Vacation
Policy

--------------------------------------------------------------------------------



TERMINALS SALE AND PURCHASE AGREEMENT

        This Terminals Sale and Purchase Agreement ("Agreement") is made as of
this 9th day of July, 2007 ("Effective Date"), by and between EXXONMOBIL OIL
CORPORATION, a New York corporation ("Seller"), and Global Companies LLC, a
Delaware limited liability company ("Buyer"). In this Agreement, Buyer and
Seller are sometimes individually referred to as a "Party" and collectively as
the "Parties."

PRELIMINARY STATEMENTS

        Seller owns and operates two petroleum products terminals in Inwood, New
York and Glenwood Landing, New York, Seller now desires to sell and Buyer
desires to purchase these facilities on the terms and conditions set forth in
this Agreement.

TERMS OF AGREEMENT

        Seller and Buyer therefore agree as follows:

ARTICLE I

DEFINITIONS

        The following terms shall have the meanings set forth below for all
purposes of this Agreement:

        1.1   "Assumed Environmental Liabilities" has the meaning specified in
Section 7.4.

        1.2   "Affiliate" means, with respect to a Party, any individual or
legal business entity that, directly or indirectly, controls, is controlled by,
or is under common control with, such Party. The term "control" (including the
terms "controlled by" and "under common control with") as used in the preceding
sentence means the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies.

        1.3   "Authorized Representative" means any employee, agent,
representative, consultant, contractor, or subcontractor.

        1.4   "Baseline Condition" of the Terminals has the meaning specified in
Section 7.2.

        1.5   "Books and Records" has the meaning specified in Section 2.1(d).

        1.6   "Bottoms" has the meaning specified in Section 2.4(a).

        1.7   "BS&W" means bottom sediment and water, as provided in
Section 2.4.

        1.8   "Buyer Benefit Plans" has the meaning specified in Section 3(b) of
in Exhibit P ("Conditions of Employment").

        1.9   "Buyer" means Global Companies LLC, a Delaware limited liability
company.

        1.10 "Casualty" has the meaning specified in Section 14.1(a).

        1.11 "Closing" has the meaning specified in Section 4.1.

        1.12 "Closing Date" has the meaning specified in Section 4.1.

        1.13 "Condemnation" has the meaning specified in Section 14.1(b).

        1.14 "Conditions of Employment" has the meaning specified in
Section 2.5.

        1.15 "Contracts" has the meaning specified in Section 2.1(f).

        1.16 "Cure Period" has the meaning specified in Section 11.2.

1

--------------------------------------------------------------------------------



        1.17 "Damages" means any and all obligations, liabilities, damages
(including, without limitation, physical damage to real or personal property or
natural resources), civil fines, liens, civil penalties, deficiencies, losses,
judgments, settlements, personal injuries (including, without limitation,
injuries or death arising from exposure to Regulated Substances), costs and
expenses (including, without limitation, accountants' fees, attorneys' fees,
fees of engineers, health, safety, environmental and other outside consultants
and investigators, and reasonable court costs, appellate costs, and bonding
fees), whether based in tort, contract or any local, state or federal law,
common law, statute, ordinance or regulation, whether legal or equitable, past,
present or future, ascertained or unascertained, known or unknown, suspected or
unsuspected, absolute or contingent, liquidated or unliquidated, choate or
inchoate or otherwise.

        1.18 "Defaulting Party" has the meaning specified in Section 15.1.

        1.19 "Effective Date" has the meaning specified in the preamble of this
Agreement.

        1.20 "Eligible Employee" has the meaning specified in Section 1 (a) of
Exhibit P (Conditions of Employment").

        1.21 "Environmental Condition" means the existence of Regulated
Substances in or on the soil, surface water, groundwater at, on or under the
Terminals, or migrating from the Terminals to a contiguous property or
properties to the extent the levels of any such Regulated Substances exceeds
naturally occurring background levels in such areas.

        1.22 "Environmental Documents" means those documents that are in
Seller's possession and those are, (1) to the best of Seller's Knowledge,
material with respect to Environmental Conditions at the Terminals and
(2) listed on Schedule 7.2.

        1.23 "Environmental Law" or "Environmental Laws" means any and all
applicable common law, statutes and regulations, of the United States, the State
of New York, and local and county areas concerning the environment, preservation
or reclamation of natural resources, natural resource damages, human health and
safety, prevention or control of spills or pollution, or to the management
(including, without limitation, generation, treatment, storage, transportation,
arrangement for transport, disposal, arrangement for disposal, or other
handling), Release or threatened Release of Regulated Substances, including
without limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. §9601 et seq.), the Hazardous Material Transportation
Authorization Act of 1994 (49 U.S.C. §5101 et seq.), the Solid Waste Disposal
Act (42 U.S.C. §6901 et seq.) (including the Resource Conservation and Recovery
Act of 1976, as amended), the Clean Water Act (33 U.S.C. §1251 et seq.), the Oil
Pollution Act of 1990 (33 U.S.C. §2701 et seq.), the Clean Air Act (42 U.S.C.
§7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §2601 et seq.), the
Safe Drinking Water Act (42 U.S.C. §300(f) et seq.), the Emergency Planning and
Right-To-Know Act of 1986 (42 U.S.C. §11101 et seq.), the Endangered Species Act
of 1973 (16 U.S.C. §1531 et seq.), the Lead-Based Paint Exposure Reduction Act
(15 U.S.C. §2681 et seq.), and the National Environmental Policy Act of 1969 (42
U.S.C. §4321 et seq.), and all State of New York and laws and, county and local
laws of a similar nature to federal law, and the rules and regulations
promulgated thereunder, each as amended and, unless otherwise provided in this
Agreement, in effect as of the Closing Date.

        1.24 "Environmental Liabilities" means any Damages or Proceedings
(whether incurred, existing or first occurring on, before or after the Closing
Date) relating to or arising out of ownership or operation of the Terminals
(whether on, before or after the Closing Date) pursuant to any applicable
Environmental Laws as in effect at any time, including without limitation:
(i) any Third Party Environmental Claim; (ii) any Governmental Environmental
Enforcement Action; or (iii) any Remediation Activities.

        1.25 "Environmental Permits" shall mean those permits, authorizations,
approvals, registrations, certificates, orders, waivers, variances or other
approvals and licenses issued by or required to be filed

2

--------------------------------------------------------------------------------




with any Governmental Authority under any applicable Environmental Law that are
in the name of Seller, related solely to the Terminals, and shown on
Exhibit R-1, R-2 and     .

        1.26 "Feasibility Study Period" has the meaning specified in
Section 7.1.

        1.27 "Governmental Authority" or "Governmental Authorities" means any
federal, state or local governmental authority, administrative agency,
regulatory body, board, commission, judicial body or other body having
jurisdiction over the matter.

        1.28 "Governmental Environmental Enforcement Action" means any order,
settlement agreement, consent decree, directive, notice of violation, notice of
enforcement, letter of notice, notice of noncompliance, corrective action, or
similar type of legal requirement or instrument that is issued by, entered into
with, or otherwise required by a Governmental Authority with respect to an
actual or alleged noncompliance under applicable Environmental Laws.

        1.29 "Improvements" has the meaning specified in Section 2.1(b).

        1.30 "Indemnitee" has the meaning specified in Section 9.5(a).

        1.31 "Indemnity Letter has the meaning specified in Sections 4.2(f) and
5.4(b), and Exhibit J.

        1.32 "Indemnitor" has the meaning specified in Section 9.5(a).

        1.33 "Linefill" has the meaning specified in Section 2.3(a).

        1.34 "Material Contracts" means all material contracts to which Seller
is a party relating solely to the Terminals, which contracts are described in
Exhibit E. The term "Material Contracts" does not include any contracts between
Seller and one or more of Seller's Affiliates, or any revenue-generating
contracts related to the Terminals, including, but not limited to, terminaling
or throughput agreements, exchange agreements, and lease agreements.

        1.35 "Non-Defaulting Party" has the meaning specified in Section 15.1.

        1.36 "Non-Material or Revenue Generating Contacts" means the contracts
described in Exhibit T.

        1.37 "NYSDEC" means New York State Department of Environmental
Conservation.

        1.38 "Off-Site" means those areas contiguous to the Real Property to be
conveyed under this Agreement and not considered On-Site.

        1.39 "Off-Site Disposal Activities" means any off-site transportation,
storage, disposal, or treatment, or any arrangement for off-site transportation,
storage, disposal, or treatment of any Regulated Substance; provided however,
that the term "Off-Site Disposal Activities" shall not include (i) the Off-Site
portion of an Environmental Condition that has migrated from the Terminals,
(ii) Environmental Conditions on Off-Site contiguous property under Terminals
dock lines and dock facilities, if any, and (iii) Environmental Conditions of
waterways extending beyond the Terminal's shoreline, if any.

        1.40 "Off-Site Remediation Activities" means any Remediation Activities
with respect to the Terminals that relate to Off-Site Disposal Activities.

        1.41 "On-Site" means the Real Property to be conveyed under this
Agreement.

        1.42 "Order" means any current judgment, order, settlement agreement,
writ, injunction or decree of any Governmental Authority having jurisdiction
over the matter and still in effect as of the Closing Date.

        1.43 "Permits" has the meaning specified in Section 2.1(g).

        1.44 "Permitted Title Exceptions" has the meaning specified in
Section 5.4.

3

--------------------------------------------------------------------------------



        1.45 "Personal Property" has the meaning specified in Section 2.1(d).

        1.46 "Proceedings" means any civil actions, civil causes of action,
written demands, written claims, civil suits, civil investigations, and any
appeals therefrom.

        1.47 "Products" has the meaning specified in Section 2.4(a).

        1.48 "Purchase Price" has the meaning specified in Section 3.1.

        1.49 "Real Property" has the meaning specified in Section 2.1(a).

        1.50 "Reasonable Written Notification" means written notice provided
within thirty (30) days of any notice of an alleged claim being received in
writing by the party seeking indemnity, but in any event prior to the date any
formal response to such claim is required. Such written notice shall describe in
reasonable detail the nature of the Damages and Proceedings for which
indemnification and defense is sought. Notice of any Third Party Environmental
Claim or Governmental Environmental Enforcement Action shall include, at a
minimum, a copy of the notice received from the Third Party or the Governmental
Authority, respectively. Furthermore, if a Party receives notice from a
Governmental Authority relating to a matter that may ultimately lead to a
settlement agreement, consent decree, or supplemental environmental project,
then Reasonable Written Notification shall be provided on the basis of such
first notice, and not delayed until receipt of the ultimate settlement
agreement, consent decree or supplemental environmental project.

        1.51 "Regulated Substance" means any (a) chemical, substance, material,
or waste that is designated, classified, or regulated as "industrial waste,"
"hazardous waste," "hazardous material," "hazardous substance," "toxic
substance," or words of similar import, under any applicable Environmental Law;
(b) petroleum, petroleum hydrocarbons, petroleum products, petroleum substances,
crude oil, and components, fractions, derivatives, or by-products thereof;
(c) asbestos or asbestos-containing material (regardless of whether in a friable
or non-friable condition), or polychlorinated biphenyls; and (d) substance that,
whether by its nature or its use, is subject to regulation under any applicable
Environmental Law in effect at that time or for which a Governmental Authority
requires Remediation Activities with respect to the Terminals.

        1.52 "Release" shall have the meaning specified in CERCLA; provided,
however, that, to the extent the Environmental Laws in effect at any time after
the Closing Date establish a meaning for "Release" that is broader than that
specified in CERCLA, such broader meaning shall apply to any "Release" occurring
after Closing.

        1.53 "Remediation Activities" means any investigation, study,
assessment, testing, monitoring, containment, removal, disposal, closure,
corrective action, remediation (regardless of whether active or passive),
natural attenuation, bioremediation, response, cleanup or abatement, whether
On-Site or Off-Site, of an Environmental Condition to standards required by
applicable Environmental Laws in effect at such time or as required by an
appropriate Governmental Authority for property used for continued bulk
petroleum storage and distribution, including but not limited to maintaining any
engineering controls to contain or stabilize Regulated Substances (including
without limitation, caps, covers, dikes, trenches, leachate collection systems,
signs, fences and access controls).

        1.54 "Retained Employee" has the meaning specified in Section 1(a) of
Exhibit P ("Conditions of Employment").

        1.55 "Retained Environmental Liabilities" has the meaning specified in
Section 7.3.

        1.56 "Seller" means ExxonMobil Oil Corporation, a New York corporation.

        1.57 "Seller's Knowledge" means the knowledge of Seller's current
supervisory employees who, in the normal scope of their employment would have
knowledge of the matter.

4

--------------------------------------------------------------------------------



        1.58 "Survey" has the meaning specified in Section 11.2.

        1.59 "Taxes" means all taxes and similar governmental charges, imposts,
levies, fees and assessments, however denominated, including interest, penalties
or additions to any such tax that may become payable with respect thereto,
whether disputed or not.

        1.60 "Terminals" has the meaning specified in Section 2.1.

        1.61 "Terminals Inventory" has the meaning specified in Section 2.4(a).

        1.62 "Third Party" means any individual or legal business entity other
than: (i) a Party; (ii) a Party's Affiliates; (iii) a Party's Authorized
Representatives; (iv) employees, officers, directors, agents and representatives
and all successors of a Party and its Affiliates; and, (v) a Party's permitted
assigns.

        1.63 "Third Party Environmental Claim" means a Proceeding by any Third
Party alleging Damages relating to or arising out of exposure to, or Off-Site
migration of, a Regulated Substance (including, without limitation, Damages for
Proceedings arising under applicable Environmental Laws in connection with an
Environmental Condition and Damages for Remediation Activities undertaken by a
Third Party at its property). Notwithstanding anything to the contrary in this
Agreement, to the extent that Remediation Activities are required by
Governmental Entities as a result of a Third Party Environmental Claim, such
Remediation Activities shall be governed by the provisions under this Agreement
dealing with Remediation Activities.

        1.64 "Title Commitment" has the meaning specified in Section 11.1.

        1.65 "Title Company" means Stewart Title Guaranty Company.

        1.66 "Title Cure Period" has the meaning specified in Section 11.3.

        1.67 "Title Objections" has the meaning specified in Section 11.3.

        1.68 "Use Restrictions" has the meaning specified in Section 7.9(a).

ARTICLE II

TERMINALS

        2.1    Terminals.    On the terms and subject to the conditions of this
Agreement and for the consideration stated in this Agreement, at the Closing,
Buyer shall purchase and receive from Seller, and Seller shall sell, convey and
deliver to Buyer, free and clear of any and all liens, pledges and encumbrances
except for Permitted Title Exceptions, all of Seller's right, title and interest
in and to the following, which taken together constitutes the "Terminals".

        (a)   The real property described in Exhibits A-1 and A-2 (collectively,
the "Real Property") and located in Inwood, New York and Glenwood Landing, New
York, respectively;

        (b)   The improvements located on the Real Property, including, but not
limited to, above-ground and underground piping, buildings, underground and
above-ground storage tanks, generic additive system, fixtures, facilities and
appurtenances, and any of Seller's equipment at the Real Property that Buyer
will require to conduct Remediation Activities after Closing, including but not
limited to monitoring wells, but excluding the Improvements and Personal
Property described in Section 2.2 and Exhibit C-1 and C-2 and Exhibit G
(collectively, the "Improvements");

        (c)   All transferable appurtenances, rights, privileges, easements, and
licenses benefiting or pertaining to the Real Property;

        (d)   All supplies, spare parts, tools, drawings, plats, files,
equipment, furniture, the vehicles described in Exhibits CA-1 and CA-2 (the
"Vehicles") and other property used solely in connection with the Terminals,
including any of equipment that Seller has used to conduct Remediation

5

--------------------------------------------------------------------------------






Activities at the Terminals before Closing, including but not limited to
monitoring wells, but not including those items listed on Exhibit C-1 and C-2
and Exhibit G (collectively, the "Personal Property");

        (e)   The historical books and records relating to the Terminal's
operations that are specified in Exhibit D-1 and D-2 (the "Books and Records"),
including, but not limited to, manuals, and any documents listed in these
exhibits that are stored or maintained in electronic storage format, such as
computer disks or tapes;

        (f)    All Material Contracts and all Non-Material or Revenue Generating
Contracts (and all of Seller's rights and obligations thereunder) (collectively,
the "Contracts") to the extent such contracts are assignable, to the extent
assigned and assumed under the Assignment and Assumption of Permits and
Contracts to be executed by the Parties at Closing (the form of which is
attached as Exhibit N); and

        (g)   The Environmental Permits and all other permits, licenses,
registrations, certificates, consents, orders, notices, approvals or similar
rights from any Government Authority that are necessary to the operation or
ownership of the Terminals, as described on Exhibit F-1 and F-2 (the "Permits")
and Exhibit R-1 and R-2 (the "Environmental Permits"), to the extent any of the
above are assignable or transferable as indicated on Exhibit F-1 and F-2 and
Exhibit R-1 and R-2; and

        (h)   New York State Department of Environmental Compliance ("NYSDEC")
Consent Order for the Glenwood Landing, NY and Inwood, NY Terminals described in
more detail on Schedule 5.5.

        2.2    Exclusions.    The transactions covered by this Agreement consist
only of the sale of assets, and not the sale of a business. The Terminals
excludes:

        (a)   Intercompany accounts and contracts of Seller or its Affiliates;

        (b)   Cash or bank accounts of Seller or its Affiliates;

        (c)   Defenses and claims that Seller or its Affiliates could assert
against third parties (except to the extent that such defenses and claims relate
to liabilities that Buyer is assuming);

        (d)   Accounts and notes receivable;

        (e)   Accounts payable;

        (f)    Trademarks, service marks, logos, insignia, imprints, brand
identifications, advertising and trade names of Seller or its Affiliates;

        (g)   The items listed on Exhibits C-1 and C-2;

        (h)   The improvements, equipment or goods located at the Terminals that
are not owned by Seller, which are listed on Exhibit G;

        (i)    Any insurance coverage under any insurance policies that relate
to the Terminals, or any part of the Terminals, and any rights under such
insurance policies, whether such policies benefit Seller, or any Affiliate of
Seller, or any other person or entity, and whether such insurance policies are
underwritten by one or more of Seller's Affiliates, or an unaffiliated third
party. Any and all such policies that, but for the Closing, would have insured
the Terminals, or any part of the Terminals, are deemed to be terminated,
commuted and cancelled as of the moment of Closing;

        (j)    Any books and records other than those listed on Exhibit D-1 and
D-2;

        (k)   Anything else that is stated in this Agreement as remaining the
property or responsibility of Seller, its Affiliates or any third party;

6

--------------------------------------------------------------------------------



        (l)    Any other property that is owned by Seller or its Affiliates and
not used in connection with the Terminals;

        (m)  Seller's liabilities, if any, under the litigation described on
Schedule 5.5; and

        (n)   Any labor, employment, or collective bargaining agreements between
Seller and its employees or between an Affiliate of Seller and such Affiliate's
employees, or any employee benefit plans of Seller or its Affiliates. Buyer
shall assume no predecessor liabilities in connection with any such agreements
including, without limitation, any unfunded pension liabilities as may be
applicable.

        2.3    Disclaimer.    Buyer acknowledges that it has examined the
Terminals, independently and personally. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THE TERMINALS SHALL BE SOLD BY SELLER AND ACCEPTED BY BUYER "AS IS,
WHERE IS," WITH ALL FAULTS KNOWN AND UNKNOWN, WITH NO REPRESENTATIONS OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, CONDITION, DESIGN, OPERATION, CAPACITY OR OTHERWISE.
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, SELLER MAKES NO REPRESENTATIONS
OR WARRANTIES WITH RESPECT OR RELATED TO BUYER'S INTENDED OR ACTUAL USE OF THE
TERMINALS AFTER CLOSING. IN ADDITION, AND NOT BY WAY OF LIMITATION, SELLER MAKES
NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE QUALITY, ACCURACY OR
COMPLETENESS OF ANY OPERATING MANUALS COVEYED AS PART OF THE TERMINALS' BOOKS
AND RECORDS. BUYER'S SUBSEQUENT USE OF SUCH MANUALS WILL BE AT BUYER'S OWN RISK
AND BUYER RELEASES SELLER FROM ANY LOSS, LIABILITY, OR DAMAGE ARISING FROM,
ASSOCIATED WITH, OR RELATED TO BUYER'S USE OF SUCH MANUALS. Within ninety
(90) days after Closing, Buyer shall convert the Terminal's OPA 90 Plan, Marine
Operator Manual, and SPCC Plan to its company name, and shall make any
operational changes to such plans as Buyer in its discretion deems necessary or
desirable. Seller will not be responsible for cleaning tanks or removing tank
bottoms, including water, sludge, and sediment for tanks that are in service or
idle as of the Closing Date, or prior to or after the Closing Date. At Closing,
Seller shall execute a bill of sale in favor of Buyer, in substantially the form
set forth on Exhibit I conveying any improvements, fixtures, equipment and
personal property included in the Terminals, which bill of sale shall contain
special warranties of title and the "AS IS, WHERE IS" provision contained in
this Section 2.3.

        2.4    Inventories.    

        (a)   Seller shall close or cause to be closed the Terminals to all
receipts and deliveries of product at 12:00 midnight on the Closing Date.
Beginning at 12:01 a.m. on the Closing Date, the Parties, or their Authorized
Representatives, shall identify, calculate or measure all contents located
(i) in above-ground storage tanks at each of the Terminals, and (ii) in the
linefill at each of the Terminals, all of which contents are hereinafter called
the "Terminal Inventory." The calculation of each Terminal Inventory shall be
recorded using the following categories of items: (A) all volumes of bottom
sediment and water ("BS&W") as measured by hand gauge lines; (B) as measured by
hand gauge lines, all volumes of petroleum products in above-ground storage
tanks minus those products calculated as Bottoms in accordance with
subsection 2.4(a)(C) ("Products"); (C) as determined by minimum tank operating
levels established by the Terminals using certified tank strapping charts, all
volumes of products below one of the following two points, whichever is
physically higher ("Bottoms"): (i) that point where loading rack or critical
transfer pumps lose suction, OR (ii) if so equipped, that point of the tank
where the support legs, at low setting, of an internal floating pan are just
clear of striking the tank bottom; and (D) all volumes of products in pipelines
and other piping at the Terminals ("Linefill"). The volumes of petroleum
products measured shall be adjusted to 60 degrees Fahrenheit and, as indicated
by the separate

7

--------------------------------------------------------------------------------



measurement of BS&W, shall exclude any water. Buyer, or Buyer's Authorized
Representatives, shall have the right to observe and agree to the
identification, calculation and measurement of each Terminal Inventory.

        (b)   At Closing, Seller shall transfer or cause to be transferred
custody of the Products, Bottoms and Linefill to Buyer and shall transfer or
cause to be transferred title to and custody of the Terminal's BS&W, ULSD
lubricity additive and generic additive to Buyer. Prior to Closing, Seller shall
continue to drain the Terminals' BS&W in the ordinary course of business
consistent with past practices.

        (c)   At Closing, title to all Products, Bottoms and Linefill shall
remain with Seller, its Affiliates or a third party or parties identified by
Seller.

        (d)   At Closing, Seller shall apportion the Products, Bottoms and
Linefill at each of the Terminals among Seller, its Affiliates and any third
parties identified by Seller and notify Buyer of such apportionment. The amounts
of Products, Bottoms and Linefill so apportioned to any party shall be carried
as such party's opening balance of products under separate Terminaling Services
Agreement for each of the Terminals (as to Seller's Products, Bottoms and
Linefill), dated as of the Closing Date, the form of which is attached as
Exhibit O to this Agreement, or such other agreement as Buyer may determine, in
the case of any third party. Seller shall indemnify, discharge and hold Buyer
harmless from any claim by any such third party that it has an inventory balance
in excess of the amount of Product, Bottoms and Linefill apportioned to that
third party, or any claim by any other person that such person has title to any
Product, Bottoms or Linefill at the Terminals as of the Closing.

        (e)   At Closing, in addition to the Purchase Price, Buyer shall
purchase from Seller all volumes of generic additive and ULSD lubricity additive
owned by Seller as of the Closing for a price of $7.16 per U.S. gallon for
generic additive and $8.99 per U.S. gallon for ULSD lubricity additive. Upon
Closing, Seller shall transfer or cause to be transferred custody thereof and
title thereto to Buyer. The purchase of the ULSD lubricity additive and generic
additive as determined by the pricing formula set forth in this Section 2.4(e)
shall be reflected on the Closing settlement statement.

        (f)    At Closing, title to any party's proprietary additives, if any,
shall remain with such party, although custody thereof will transfer to Buyer at
Closing.

        2.5    Employees.    Upon execution of this Agreement by both Parties,
Buyer will have the right to interview and offer employment to any of Seller's
or its Affiliates' Eligible Employees. Seller will provide Buyer with a list of
the Eligible Employees in Attachment A to Exhibit P ("Conditions of Employment")
within five (5) days after the execution of this Agreement by both Parties.
Buyer agrees to offer employment to at least 75% of the Eligible Employees, as
provided in Exhibit P and to comply with all other terms and conditions set
forth in Exhibit P. Buyer is prohibited from interviewing and/or offering
employment to any employee of Seller other than an Eligible Employee subject to
the provisions of Exhibit P.

ARTICLE III

PURCHASE PRICE

        3.1    Purchase Price.    The total monetary consideration to be paid by
Buyer to Seller for the Terminals shall be Thirty Four Million and Seven Hundred
Thousand U.S. Dollars ($34,700,000) (the "Purchase Price"), plus all taxes and
fees applicable to bulk sales of petroleum products. Upon Buyer's execution of
this Agreement, Buyer will pay One Million and Eight Hundred Thousand U.S.
Dollars ($1,800,000) to Seller, to be held in an interest-bearing account by the
Title Company ("Earnest Money"). Buyer shall pay the Purchase Price to Seller in
accordance with Section 3.2.

8

--------------------------------------------------------------------------------



        3.2    Payment of Purchase Price.    Subject to adjustment, if any,
under Section 14.1, at Closing, Buyer shall pay to Seller the Purchase Price,
less the Earnest Money and any accrued interest thereon delivered to Seller by
the Title Company, in U.S. Dollars in immediately available federal funds via
bank wire-transfer to a bank account designated by Seller, which designation
shall be given to Buyer in writing at least three (3) business days prior to the
Closing Date.

        3.3    Allocation of Purchase Price.    The Purchase Price shall be
allocated for tax accounting purposes in accordance with Schedule 3.3 attached
hereto. Buyer and Seller agree that they will not take (and will not permit any
Affiliate to take), for income tax purposes, any position inconsistent with the
allocation on Schedule 3.3. Such allocations are not established necessarily for
financial or accounting purposes other than for tax accounting.

ARTICLE IV

THE CLOSING

        4.1    Time and Place; Escrow Agent.    Subject to any extensions of the
Closing Date under Section 11.3 and to satisfaction of the conditions set forth
in Article VIII, the closing of the transaction contemplated hereby (the
"Closing") shall be held at the offices of the Seller on or before ninety
(90) days after execution of this Agreement (the "Closing Date"), or at such
other time or place or in such other manner, including by mail, as Seller and
Buyer may mutually agree in writing. Except as may be permitted by Section 11.3
and Article VIII of this Agreement, if Buyer fails to close on or before the
Closing Date for any reason not permitted by this Agreement, Seller shall be
entitled, in its discretion to: (a) seek specific performance of this Agreement,
or (b) terminate this Agreement, retain all Earnest Money and interest thereon,
and except as set forth in Section 15.1, neither Party will have any further
right or obligation under this Agreement. The Parties reserve the right to close
through an escrow agent, mutually acceptable to both Parties. The costs of the
escrow agent, if any, will be shared equally by both Parties.

        4.2    Seller's Deliveries.    At the Closing, Seller shall deliver to
Buyer or Buyer's nominee the following:

        (a)   Special Warranty Deed, or other document of title as may be
required under applicable law, for the Real Property, in the form attached as
Exhibit H, executed and acknowledged by Seller;

        (b)   Bill of Sale for the Improvements and the Personal Property, in
the form attached as Exhibit I, executed by Seller;

        (c)   Title registrations for each of the Vehicles executed by Seller;

        (d)   Possession of the Terminals;

        (e)   Counterparts executed by Seller of those agreements required by
the provisions of Section 4.4;

        (f)    Certified copies of appropriate corporate action by Seller
authorizing the transactions contemplated by this Agreement and authorizing the
person(s) executing the documents listed in this Section 4.2 and Section 4.4 to
enter into this Agreement and such other documents on behalf of Seller;

        (g)   A copy of the executed Indemnity Letter to the Title Company (as
defined in Section 11.1), in the form attached as Exhibit J, if Seller elects
under Section 5.4 to deliver such letter to the Title Company;

        (h)   Such affidavits and certificates as the Title Company may
reasonably require, including certificates necessary to delete standard title
insurance exceptions and to protect Buyer against

9

--------------------------------------------------------------------------------






claims that may give rise to any mechanic's, materialman's or other liens
against the Real Property related to Seller;

        (i)    A certificate or affidavit that the representations and
warranties made by Seller in this Agreement are true and correct in all material
respects as of the Closing Date;

        (j)    A Non-Foreign (FIRPTA) Certification, in the form attached as
Exhibit K, executed by Seller; and

        (k)   A fully executed Release Agreement in the form of Exhibit S.

        4.3    Buyer's Deliveries.    At the Closing, Buyer shall deliver to
Seller, or effect the delivery to Seller of, the following:

        (a)   The Purchase Price, in accordance with Sections 3.1 and 3.2;

        (b)   Counterparts executed by Buyer of all those agreements required by
the provisions of Section 4.4;

        (c)   Certified copies of appropriate corporate action by Buyer
authorizing the transactions contemplated by this Agreement and authorizing the
person(s) executing the documents listed in this Section 4.3 and Section 4.4 to
enter into this Agreement and such other documents on behalf of Buyer;

        (d)   if required by Seller, a Guaranty from Global Partners LP, a
Delaware limited partnership, in the form attached as Exhibit L;

        (e)   A certificate or affidavit that the representations and warranties
made by Buyer in this Agreement are true and correct in all material respects as
of the Closing Date; and

        (f)    A fully executed Release Agreement in the form of Exhibit S.

        4.4    Agreements.    The following agreements shall be entered into
between Seller and Buyer on the Closing Date:

        (a)   Assignment and Assumption of Permits (Including Environmental
Permits) and Contracts in the form of Exhibit N;

        (b)   Terminaling Services Agreement in the form of Exhibit O; and

        (c)   Term Supply Agreement in the Form of Exhibit V;

        (d)   US Customer Fleet Services Lease Agreement in the Form of
Exhibit U-1 and Exhibit U-2;

        (e)   Office Space Lease Agreement in the Form of Exhibit B; and

        (f)    Joint Letter Transferring Responsibility for Remediation
Activities in the form of Exhibit Q.

        4.5    Effectiveness of Agreements.    No agreement described in
Section 4.4 shall be effective prior to Closing.

        4.6    Seller's Remedies.    Except as provided in Section 4.1, if Buyer
defaults in the performance of its obligations under this Agreement, and Seller
elects to terminate this Agreement, the Earnest Money and interest thereon shall
be retained by Seller as damages for Buyer's default and as Seller's sole remedy
at law or in equity for such default. Seller and Buyer acknowledge that they
have made good faith reasonable efforts to determine what Seller's damages would
be in the event of Buyer's default, and they agree that such damages would be
extremely difficult and impractical to determine. Therefore, the Earnest Money
and any accrued interest thereon shall serve as liquidated damages and shall be
Seller's sole right to damages for Buyer's failure to complete the purchase or
otherwise perform if Buyer is in default.

10

--------------------------------------------------------------------------------



ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller represents and warrants to Buyer as follows:

        5.1    Organization.    Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York, is duly
authorized to do business in, and is in good standing in the state where the
Terminals are located, and has all requisite corporate power and authority to
execute, deliver and perform this Agreement and each agreement and instrument to
be executed and delivered by Seller pursuant hereto.

        5.2    Due Authorization.    The execution, delivery and performance by
Seller of this Agreement and each agreement and instrument to be executed and
delivered by Seller pursuant hereto, and the taking by Seller of the actions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action on the part of Seller. This Agreement is, and each agreement
and instrument to be executed and delivered by Seller pursuant hereto will be,
when so executed and delivered, a valid and binding obligation of Seller
enforceable in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, moratorium or similar laws
affecting the rights of creditors generally and by general principles of equity.

        5.3    No Violation.    The execution, delivery and performance by
Seller of this Agreement and each instrument and agreement to be executed and
delivered by Seller pursuant hereto and the consummation of the transactions
contemplated hereby and thereby do not and will not (a) conflict with or violate
any provision of Seller's Articles of Incorporation or Bylaws, (b) to Seller's
Knowledge, conflict with or result in a breach or default of any agreement
(other than a Material Contract) or other instrument to which Seller is a party
or by which it is bound, the adverse consequences of which, either individually
or in the aggregate, would materially impair Buyer's ownership, use or operation
of the Terminals from and after Closing, (c) violate or breach any Order
applicable to Seller, (d) result in a breach, default, termination or
acceleration of performance of any Material Contract, or (e) result in the
imposition of an encumbrance on the Terminals under any Material Contract.

        5.4    Title to Properties.    Except as specified in Schedule 5.4,
Seller has, and on the Closing Date will have, good and indefeasible title to
all of the Terminals. At Closing, Seller will convey the Terminals to Buyer free
and clear of all mortgages, liens (including federal, state and local tax
liens), claims, judgments, assessments, charges, pledges, security interests and
other encumbrances, subject only to the following items (collectively, the
"Permitted Title Exceptions"):

        (a)   Those matters specified in Schedule 5.4 (except for any Title
Objections which Seller elects to cure pursuant to Section 11.3);

        (b)   Any tax, materialmen's and/or mechanic's lien against which Seller
elects to indemnify the Title Company by delivering to Title Company an
Indemnity Letter in the form of Exhibit J at Closing;

        (c)   Such other matters as do not interfere in any material respect
with the ownership, use, occupancy or operations of Buyer upon the Real Property
as used in the normal course on the Closing Date; and

        (d)   Any other matters approved in writing by Buyer.

        5.5    Litigation.    Except as set forth in Schedule 5.5, there is no
suit, action, claim, arbitration, administrative or legal or other proceeding or
governmental investigation pending or, to Seller's Knowledge, threatened against
or related to the Terminals or the business operations thereon or the employees
threat. Except as set forth in Schedule 5.5, there is no Order in effect
relating specifically to the Terminals.

11

--------------------------------------------------------------------------------



        5.6    Condemnation and Zoning.    There is no condemnation or eminent
domain proceeding pending or, to Seller's Knowledge, threatened against the
Terminals by publication or other writing, nor is there any proceeding pending
or, to Seller's Knowledge, threatened by publication or other writing, which
could materially adversely affect the zoning classification of the Terminals in
effect as of the date hereof.

        5.7    Permits.    Exhibits F-1 and F-2, and R-1 and R-2, list all
material Permits and Environmental Permits in effect with respect to the
Terminals on the date of this Agreement. Except as disclosed on Exhibits F-1 and
F-2, and R-1 and R-2, to Seller's Knowledge, neither Seller nor its Affiliates
has received any notice of any claim or default relating to the Permits or
Environmental Permits. To Seller's Knowledge, all material Permits and
Environmental Permits are valid and in full force and effect and the permit
holder is in compliance in all material respects therewith.

        5.8    Condition of Terminals.    Seller has continued to maintain and
operate the Terminals in the ordinary course of its business, and will continue
to do so until Closing.

        5.9    Contracts.    Seller has delivered to Buyer true and correct
copies of all Material Contracts and all Non-Material or Revenue Generating
Contracts. The Material Contracts have not been modified except as provided in
amendments delivered to Buyer. Neither Seller nor, to Seller's Knowledge, any
other party to the Material Contracts, is in breach or default thereunder.
Except as disclosed in Schedule 5.9, under the terms of the Material Contracts,
the Material Contracts may be assigned to and assumed by Buyer without penalty
or expense.

        5.10    Compliance with Laws.    Except (a) to the extent, if any,
disclosed on Schedule 5.10 or in the Environmental Documents, (b) as to any
matter with respect to which Seller has agreed to be responsible for or
indemnify Buyer in Article VII, and (c) as to any matter relating to, arising
out of, or resulting in Remediation Activities at the Terminals, to Seller's
Knowledge, Seller's ownership, use and operation of the Terminals as of the
Closing Date will be in compliance in all material respects with all applicable
federal, state and local laws, rules, regulations and orders (including but not
limited to, all applicable Environmental Laws) in effect and requiring
compliance as of the Closing Date and Seller has not received notice from any
Government Authority asserting any act of non-compliance.

        5.11    Consents.    Except as set forth on Schedule 5.11, no consent or
approval from or filing with any third party is required in connection with the
execution and performance by Seller of this Agreement, and there are no options
or other preferential purchase rights held by any person or entity not a party
to this Agreement to purchase or acquire any interest in the Terminals.

        5.12    Taxes.    Seller has paid prior to the Closing Date all Taxes
due and payable on or before the Closing Date assessed against the Terminals or
each Terminal Inventory for all taxable years or taxable periods prior to the
Closing Date (including portions of taxable years or periods with respect to
which Taxes are due and payable on or before the Closing Date).

        5.13    Foreign Person.    Seller is not a "foreign person" as defined
in Section 1445 of the Code and the regulations promulgated thereunder. Seller's
U.S. tax identification number is 13-5401570.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby represents and warrants to Seller as follows:

        6.1    Organization.    Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, is duly authorized to do business in and is in good standing in the
State of New York and, and has all requisite limited liability company power and
authority to execute, deliver and perform this Agreement and each agreement and
instrument to be executed and delivered by Buyer pursuant hereto.

12

--------------------------------------------------------------------------------



        6.2    Due Authorization.    The execution, delivery and performance by
Buyer of this Agreement and each agreement and instrument to be executed and
delivered by Buyer pursuant hereto, and the taking by Buyer of the actions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action on the part of Buyer. This Agreement is, and each agreement and
instrument to be executed and delivered by Buyer pursuant hereto will be, when
so executed and delivered, a valid and binding obligation of Buyer enforceable
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium or similar laws affecting the
rights of creditors generally and general principles of equity.

        6.3    No Violation.    The execution, delivery and performance by Buyer
of this Agreement and each instrument and agreement to be executed and delivered
by Buyer pursuant hereto and the consummation of the transactions contemplated
hereby and thereby do not and will not (a) conflict with or violate any
provision of Buyer's Certificate of Formation or Operating Agreement, (b) to
Buyer's knowledge, conflict with or result in a breach or default of any
agreement or other instrument to which Buyer is a party or by which it is bound,
or (c) violate or breach any Order applicable to Buyer.

ARTICLE VII

ENVIRONMENTAL

        7.1    Feasibility Study Period.    Prior to the date of this Agreement
Seller has made available to Buyer and its Authorized Representatives the
Environmental Documents, Orders, and Environmental Permits. Seller has provided
Buyer with timely, reasonable access to Seller's Authorized Representatives with
knowledge of any relevant facts relating to the Environmental Documents, the
Environmental Conditions, or the Remediation Activities. Seller has provided
Buyer and its Authorized Representatives access to the Real Property prior to
the signing of this document to inspect and to survey the Real Property and
conduct Buyer's due diligence investigations of the Terminals ("Feasibility
Study Period"). Seller has provided Buyer and its Authorized Representatives
reasonable access during normal business hours to the Terminals to conduct such
activities during the Feasibility Study Period, subject to Seller's policies and
regulations regarding safety and security. The Feasibility Study Period shall be
extended for that period of time between the Effective Date and the date 10 days
prior to the Closing solely for the purposes of discussions with appropriate
government officials and regulators relative to the transfer and securing of
Permits, the assumption of environmental liabilities by Buyer and general
transition matters. Buyer and Seller shall coordinate the timing, attendance,
and subject matter of any such meeting during the Feasibility Study Period as so
extended, including without limitation the identity of Buyer and Seller
representatives who will attend such meetings.

        7.2    Environmental Documents.    In order to establish the
environmental status of the Terminals, Seller, Buyer and its Authorized
Representatives have reviewed or acknowledged the existence of the Environmental
Documents, which include the results of all tests conducted by Buyer and its
Authorized Representatives under Section 7.1, if any. Seller and Buyer have
agreed that Schedule 7.2 includes or references all material information, known
to exist by either Party, related to, affecting or concerning the Environmental
Condition or status of the Terminals as of the Closing Date and that such
information shall constitute the "Baseline Condition" of the Terminals. Seller
shall not be responsible for any Environmental Condition, whether or not
identified as part of the Baseline Condition.

        7.3    Seller's Retained Environmental Liabilities.    Seller shall
retain and be solely responsible for the following matters (collectively,
"Retained Environmental Liabilities):

        (a)   Environmental Liabilities in connection with Off-Site Disposal
Activities performed by Seller prior to the Closing Date; and

13

--------------------------------------------------------------------------------



        (b)   Any criminal fines, criminal penalties or criminal judgments
relating to any Environmental Conditions existing prior to the Closing.

        7.4    Buyer's Assumed Environmental Liabilities.    Except for Seller's
Retained Environmental Liabilities, Buyer shall assume and be solely responsible
for all Environmental Liabilities relating to or arising out of the Terminals,
whether existing or asserted before, on, or after the Closing Date, whether
known or unknown, whether based on past, present, or future conditions or
events, including but not limited to undertaking such Remediation Activities of
the Environmental Conditions as may be required by applicable laws, regulations,
or government orders ("Assumed Environmental Liabilities").

        7.5    Seller's Environmental Indemnity.    For purposes of this
Section 7.5, where Buyer is the indemnified party, the term "Buyer" shall
include Buyer and its Affiliates and the directors, officers, employees, agents
and representatives, and all successors and assigns, of the foregoing. Seller
shall indemnify, hold harmless and defend Buyer from and against any Damages and
Proceedings asserted against or incurred by Buyer prior to the Closing Date
relating to or arising out of the Retained Environmental Liabilities; provided,
however, that:

        (a)   Seller's obligations under this Section 7.5 with respect to
Environmental Liabilities in connection with Off-Site Disposal Activities
performed prior to the Closing Date shall not be limited by and shall survive
beyond the Closing Date;

        (b)   Seller shall have no indemnification or defense obligation for any
Damages and Proceedings asserted against or incurred by Buyer relating to or
arising out of such Retained Environmental Liabilities for which Seller has not
received Reasonable Written Notification from Buyer;

        (c)   Seller shall have no liability, indemnity or defense obligation
for any Damages or Proceedings asserted against or incurred by Buyer subsequent
to any change in all or any part of the Terminals to a residential use, or other
change in use of all or any part of the Terminals that results in a materially
adverse change in Seller's risk exposure hereunder;

        (d)   Buyer shall make available all relevant existing information that,
based on information and belief formed after reasonable inquiry, are known by
Buyer to be in the possession or control of Buyer and provide timely, reasonable
access to all personnel of Buyer with knowledge of relevant facts, and shall
cooperate in all reasonable respects with Seller in connection with Seller's
defense of any Third Party Claim or Governmental Environmental Enforcement
Action under this Section 7.5. Seller shall have no indemnification or defense
obligation for any Damages and Proceedings asserted against or incurred by Buyer
relating to or arising out of such Third Party Claim or Governmental
Environmental Enforcement Action if Buyer unreasonably denies Seller such
access; and

        (e)   To the extent any Third Party Claim or Governmental Environmental
Enforcement Action relates to events or conditions occurring both prior to and
after the Closing, then, to the extent such Third Party Claim or Governmental
Environmental Enforcement Action relates to the Retained Environmental
Liabilites set forth in Sections 7.3(b) or (c), Seller's indemnification and
defense obligations for such Third Party Claim or Governmental Environmental
Enforcement Action shall not exceed that portion of Damages and Proceedings
attributable to events or conditions occurring prior to the Closing and will not
include any attorney's fees or professional fees incurred by Buyer in connection
with that part of the Third Party Claim or Governmental Environmental
Enforcement Action attributable to events or circumstances occurring after the
Closing.

14

--------------------------------------------------------------------------------



        7.6    Buyer's Environmental Indemnities.    For purposes of this
Section 7.6, where Seller is the indemnified party, the term "Seller" shall
include Seller and its Affiliates and the directors, officers, employees, agents
and representatives, and all successors and assigns of the foregoing. From and
after the Closing Date, Buyer shall indemnify, hold harmless and defend Seller
from and against any Damages and Proceedings asserted against or incurred by
Seller relating to or arising out of the Assumed Environmental Liabilities,
including:

        (a)   Any Environmental Liabilities, except for Seller's Retained
Environmental Liabilities;

        (b)   Any Release of any Regulated Substance related to operations of
the Terminals occurring on or after the Closing Date;

        (c)   Remediation of any Environmental Condition at the Terminals or any
areas Off-Site occurring before on or after the Closing Date, except for
Seller's Retained Environmental Liabilities;

        (d)   Any Off-Site Disposal Activities or Off-Site Remediation
Activities resulting from the ownership or operation of the Terminals at or
after the Closing Date, except for Seller's Retained Environmental Liabilities;

        (e)   Any Third Party Environmental Claim or Governmental Environmental
Enforcement Action related to or arising out of the ownership or operation of
the Terminals occurring before, on, or after the Closing Date, except for
Seller's Retained Environmental Liabilities;

        (f)    Failure to comply with any Permit or Order, including transferred
or assigned Environmental Permits or Orders identified on Exhibits F-1 and F-2,
and R-1 and R-2 by Buyer or its Authorized Representatives; and

        (h)   Seller shall make available all relevant existing information
that, based on information and belief formed after reasonable inquiry, are known
by Seller to be in the possession or control of Seller and shall provide timely,
reasonable access to all personnel of Seller with knowledge of relevant facts,
and shall cooperate in all reasonable respects with Buyer in connection with
Buyer's defense of any Third Party Claim or Governmental Environmental
Enforcement Action under this Section 7.6. Buyer shall have no indemnification
or defense obligation for any Damages and Proceedings asserted against or
incurred by Seller relating to or arising out of such Third Party Claim or
Governmental Environmental Enforcement Action if Seller unreasonably denies
Buyer such access.

        Buyer's indemnity obligations under this Section 7.6 will be set forth
in the deed conveying the Real Property, will be a covenant running with the
land, and will bind the successors, heirs and assigns of Buyer.

        7.7    Buyer's Release of Seller for Environmental Liabilities.    

        (a)   Except for Seller's Retained Environmental Liabilities, Buyer, in
consideration of the negotiated amount of the Purchase Price, hereby
unconditionally, completely and forever releases and discharges Seller, its
Affiliates, and employees, officers, directors, agents and representatives and
all successors and assigns of the foregoing, from all Environmental Liabilities.
On the Closing Date, Buyer shall unconditionally, completely, and forever
discharge Seller, its Affiliates, employees, officers, directors, agents and
representatives, and all successors of the foregoing and the permitted assigns
of Seller, from any obligation by Seller to perform or ensure the performance of
any Remediation Activities under this Agreement (but excluding any Remediation
Activities related to pre-Closing Off-Site Disposal Activities). On the Closing
Date, Buyer shall execute and deliver to Seller the Release Agreement in the
form of Exhibit S. Buyer's obligations to conduct, and to assume responsibility
for, Remediation Activities will be set forth in the deed

15

--------------------------------------------------------------------------------



conveying the Real Property, will be a covenant running with the land, and will
bind the successors, heirs and assigns of Buyer.

        7.8    Seller's Access to the Terminals.    

        (a)   Upon request by Seller in connection with any written request or
demand from any Governmental Authority or in response to any Third Party Claim,
Buyer shall, at no cost to Seller, permit Seller, its Affiliates, and its
Authorized Representatives reasonable access to the Terminals. Seller will make
reasonable efforts to minimize impacts on Buyer's operations. The Buyer's
obligations under this Section 7.8(a) will be set forth in the Special Warranty
Deed conveying the Real Property and will be a covenant running with the land
and will bind the successors and assigns of Buyer.

        (b)   Upon written request by Seller, in connection with any request to
Seller from any Governmental Authority or in response to any Third Party Claim,
Buyer shall provide Seller copies of all reports, correspondence, notices and
communications sent or received from Governmental Authorities regarding the
Environmental Condition of the Terminals or any remediation and/or investigation
at the Terminals related to the Baseline Condition or other copies of all
reports, correspondence, notices and communications sent to or received from
third parties concerning conditions that would obligate (financially or
otherwise) Seller.

        7.9    Other Environmental Issues and Related Use Restrictions.    

        (a)   Buyer acknowledges that the Terminals have been used for the
storage, disposal, sale, and transfer of petroleum products or derivatives and
Seller hereby advises Buyer that (i) releases of such products into the soil
have occurred from time to time in the past; and (ii) the Terminals have
contaminated subsurface conditions. Any warranty, covenant or provision in the
Deed from Seller to Buyer with respect to the Terminals do not, nor will it be
deemed to, extend or apply to any release or presence of petroleum products,
derivatives, or any other type of contaminant on, in, under, or about the
Terminals including, but not limited to, the surface area, size, and location of
such substances and/or the description of the types of contaminants contained
therein.

        As part of the consideration for the sale of the Terminals, Buyer for
itself, its successors and permitted assigns, covenants and agrees that neither
the Real Property, nor any part thereof shall at any time be used for any of the
following specifically listed facilities or uses, or any similar facility or
use: (1) any residential use, (2) any purpose that would constitute a "Permitted
Use" under any of the "residence" or "residential" zones, districts, or
classifications set forth in any applicable municipal, county or state zoning
laws in effect on the date of the Special Warranty Deed, (3) any school or other
educational facility, (4) any group day-care center, child care center, nursery,
nursing home, rehabilitation or convalescent facility or other facility which is
intended to house or provide care for children, the elderly or the infirm,
(5) any playground or recreational park, (6) any health care clinic, hospital or
other medical facility, (7) any place of worship, (8) any agricultural use, or
(9) any handling of fresh food.

        In addition, Buyer agrees that it will not at any time construct or
install any basements or any water wells for any purpose (collectively the "Use
Restrictions"). Any water wells found on the property by Buyer will be plugged
in accordance with State or Local regulations. Buyer also agrees to implement
and maintain any institutional controls on the property that either are or may
be required by Federal, State or Local agencies.

        Buyer agrees that these covenants and agreements shall survive the
Closing; that these covenants and agreements are to run with the Real Property;
that these Use Restrictions and the agreement to evaluate and utilize, if
required, engineering and institutional controls as set forth in Exhibit H will
be inserted in the Special Warranty Deed to be delivered at the Closing and that
similar restrictive covenants shall be inserted in any deed, lease or other
instrument conveying or

16

--------------------------------------------------------------------------------






demising the Real Property or any part thereof. Furthermore, Buyer for itself,
its successors and permitted assigns agrees to execute any documents required by
any Governmental Authority having jurisdiction over the Terminals that are
consistent with the above Use Restrictions.

        (b)   The material terms and provisions of this Agreement, and all test
information, reports and other materials concerning the environmental or other
condition of the Terminals provided by Seller to Buyer shall be maintained by
Buyer and its Authorized Representatives as confidential, other than any such
information (i) that is in the public domain through a source other than Buyer,
or (ii) that is compelled in any judicial, administrative, regulatory or
arbitration proceeding or otherwise required by law or by a governmental
authority. Buyer may, however, share environmental information under a
comparable confidentiality agreement with any affiliated companies, consultant,
lender, insurance carrier, tenant, potential subsequent purchasers of the
Terminals or a potential joint venture owner of the Terminals or other third
parties.

        (c)   If Closing does not occur within the time required by this
Agreement, or upon earlier termination of this Agreement, then upon Seller's
request, Buyer shall promptly deliver to Seller all originals and copies
(whether written or electronic) that are in Buyer's or its Authorized
Representatives' possession of the information, reports, or materials including
specifically those concerning the environmental or other condition of the
Terminals together with all information, reports, or material furnished to Buyer
by Seller, and Buyer shall promptly cause third parties to deliver to Seller
such materials that are in their possession.

        (d)   The Environmental Documents, including those generated by either
party, may be used by either party to prepare and file reports, where
applicable, with the appropriate Governmental Authorities.

        (e)   Seller's responsibilities in this Article VII shall inure to the
benefit of Buyer solely and do not transfer to Buyer's heirs and assigns. In the
event Seller agrees to the transfer and assignment of Seller's responsibilities
in this Article VII, which agreement shall only be effective if provided in
writing by Seller, Buyer's obligations under this Article VII shall be
incorporated into any lease or subsequent sales agreement for the Terminals and
any tenant or subsequent buyer shall be required to fulfill all obligations of
Buyer set forth in this Article VII. In no event shall Buyer's obligations under
this Article VII terminate upon the lease or sale of all or a portion of the
Terminals. Any attempt to assign Seller's responsibilities in this Article VII
without the express prior written approval of Seller as set forth above shall be
void and of no effect.

        (f)    Buyer and Seller shall cooperate with each other in all
reasonable respects as to the transfer or assignment of the Environmental
Permits or Orders that can be transferred or assigned under applicable
Environmental Laws and the making of any filings or notifications or obtaining
any authorizations required under applicable Environmental Laws in connection
with the transfer of the Terminals to Buyer. Seller shall take the lead on all
initial notifications to applicable Governmental Authorities requesting such
transfer or assignment of any Environmental Permits or Orders. Buyer will be
given an opportunity to review such submissions and will receive final copies of
all such initial notifications at the time transmitted to the Governmental
Authorities. Buyer, however, shall be solely responsible for all subsequent
communications and filings needed to follow through and complete the timely
transfer or assignment of such Environmental Permits or Orders. If the
assignment of any Environmental Permit is denied by the applicable Governmental
Authority, Exhibit R-1, R-2 and of this Agreement will be deemed automatically
amended, and Buyer shall apply for the issuance of a new Environmental Permit as
soon as reasonably possible. With respect to any Environmental Permits or Orders
issued under applicable Environmental Laws prior to the Closing Date and Buyer's
obligations for Remediation Activities, Seller and Buyer, within ten
(10) calendar days after the Closing Date shall submit a joint letter to each
applicable Governmental Authority acknowledging that Buyer is assuming the
obligations of Seller under such

17

--------------------------------------------------------------------------------






Order and/or Remediation Activities, such letter to be substantially in the form
of Exhibit Q. Along with the joint letter and with respect to obligations for
Remediation Activities set forth in such joint letter that Buyer is assuming,
Buyer shall also execute and deliver to Seller the Release Agreement for
remediation liability for all Environmental Conditions in the form of Exhibit S.

        (g)   As between Buyer and Seller, Buyer and Seller shall share equally
in all filing costs and administrative expenses associated with such transfer or
assignment of any Environmental Permits or Orders pursuant to this Agreement.
Buyer, however, shall be solely responsible for all costs and expenses relating
to or arising out of any change in terms or conditions of such Environmental
Permits or Orders resulting from any transfer, assignment or reissuance of such
Environmental Permits or Orders to Buyer, except for any such costs and expenses
related to or arising out of Seller's non-compliance with such Environmental
Permits or Orders. With respect to those Environmental Permits or Orders that
cannot be transferred or assigned under applicable Environmental Laws, Buyer
will use reasonable efforts at Buyer's cost and expense to obtain new permits or
orders.

        (h)   After the Closing Date, Buyer shall be solely responsible for the
filing of any post-Closing reports or notices required by any Governmental
Authority regardless of whether the reporting period began or occurred prior to
the Closing Date (as long as the required submission deadline for such reports
or notices is not prior to the Closing Date). Such reports may include, but are
not limited to, Annual Air Emissions Report, Air Permit reports (excluding Title
V semi-annual and annual certifications, which are addressed below), SARA 313
Form R Reports, annual hazardous waste reports, gasoline maximum achievable
control technology (GMACT) certifications and ground water monitoring reports
required under state above ground storage tank regulations. At least 10 days
prior to the Closing Date, Seller will provide Buyer with a listing of all such
material reports and notices required to be filed with any Governmental
Authority that are due within sixty (60) days after the Closing Date. Within
thirty (30) days after the Closing Date, Seller shall provide to Buyer records
relating to operation of the Terminals through the Closing Date needed to
complete all such material reports. As to any information that must be provided
to any Governmental Authority as part of a routine report submitted in relation
to a Title V semi-annual or annual certification, if the Closing Date occurs
during the required reporting period, each Party agrees to be responsible and
liable for the collection, compilation and submission of such certification with
respect to that portion of the reporting period falling under such Party's
ownership. Each Party shall cooperate fully with the other and shall provide the
other Party with reasonable access to its employees and files to the extent
necessary or appropriate to assist the other Party in preparing its report. In
the event that the Closing Date occurs on or after the end of the required
reporting period but before such report is due, Seller will be responsible and
liable for the collection, compilation and submission of such report as it
concerns Seller's operation of the Terminals. In that instance, Buyer shall
cooperate fully with Seller and shall provide Seller with reasonable access to
Buyer's employees and files to the extent necessary or appropriate to assist
Seller in preparing the report. Buyer shall be solely responsible and liable for
all subsequently submitted reports.

        7.10    Arbitration Procedures.    Except as otherwise provided herein,
any dispute between the Parties under this Article VII shall be resolved by
arbitration in Fairfax, Virginia in accordance with the rules of the American
Arbitration Association and subject to the provisions of this Section 7.10.

        (a)   If good faith efforts to resolve any such dispute fail, either
Party may commence arbitration after thirty (30) days written notice of that
Party's intent to commence arbitration. Seller shall appoint one arbitrator and
Buyer shall appoint one arbitrator. The two arbitrators so appointed shall
select a third arbitrator. All arbitrators for non-engineering disputes must be
licensed attorneys. If either Seller or Buyer fails to appoint an arbitrator
within twenty (20) days after a request for such an appointment is made by the
other Party in writing, or if the arbitrators

18

--------------------------------------------------------------------------------



so appointed fail within twenty (20) days after the appointment of the second of
them to agree on a third arbitrator, the arbitrator or arbitrators necessary to
complete a panel of three arbitrators shall be appointed by the American
Arbitration Association upon application thereto by either Party.

        (b)   The panel so constituted shall fix a reasonable time and place for
a hearing of the dispute. Each of the Parties shall submit to the panel of
arbitrators at the hearing such party's proposed resolution of the dispute,
together with such supporting evidence as such Party may desire to present to
the panel of arbitrators. The panel of arbitrators shall consider only the
proposed resolutions and evidence as presented by the Parties.

        (c)   Within thirty (30) days of such hearing, the panel of arbitrators
shall select the proposed resolution presented by a Party that most closely
achieves the intention of the parties as expressed in this Article VII. The
Panel must choose either the resolution of the dispute proposed by Buyer or the
resolution of the dispute proposed by Seller. The panel of arbitrators is not
empowered to select a compromise of any kind between either proposal. If more
than one dispute is between the arbitrators at any one time, the arbitrators
shall resolve each such dispute independently of the other dispute.

        (d)   The action of a majority of the members of the panel of
arbitrators shall govern and their decision in writing shall be final and
binding on the Parties.

        (e)   All arbitrators appointed under this procedure shall be
disinterested individuals who are not and never have been officers, directors,
employees, consultants, or attorneys of Seller or of Buyer or of any of Seller's
or Buyer's Affiliates. Such individuals must be experienced in the environmental
aspects of the petroleum and chemical industries and competent to pass judgment
on the issues in dispute. The losing Party shall bear all reasonable and
customary fees and expenses (Seller's and Buyer's) of the entire arbitration
process.

        7.11    Environmental Notices.    Except as otherwise stated in this
Article VII, all notices or correspondence required or permitted to be given
under this Article VII shall be in writing. Notices may be given in person, or
may be sent by nationally-recognized overnight courier, registered or certified
mail (postage prepaid and return receipt requested) or facsimile with written
confirmation to the party to be notified at the following address:

    If to Seller:   ExxonMobil Oil Corporation
c/o Exxon Mobil Corporation
Global Remediation
Attn: Global Major Projects Manager
3225 Gallows Road
Fairfax, VA 22037
703/846-6051 Telephone
703/846-5298 Facsimile    
 
 
If to Buyer:
 
Global Companies LLC
Attn: Senior Vice President, Terminals and Operations
800 South Street, Suite 200
Waltham, MA 02454
781-398-4368 Telephone
781-398-4160 Facsimile
 
 

19

--------------------------------------------------------------------------------



Either Party may change its address or facsimile number by providing written
notice to the other at least ten (10) days prior to the effective date of such
change. Notices given in accordance with this Article VII shall concern only
those matters governed by this Article VII. Notices given in accordance with
this Section 7.11 shall be deemed to have been given: (a) at the time of
delivery when delivered personally; (b) upon receipt when sent by
nationally-recognized overnight courier, registered or certified mail (postage
prepaid and return receipt requested); or (c) upon completion of successful
transmission when sent by facsimile (unless transmission is completed outside
recipient's normal working hours, in which case such notice shall be deemed
given at the start of recipient's next business day). Any notice required or
permitted to be given under any other Article of this Agreement shall be
separated from Article VII notices, and shall be given in accordance with
Section 15.5 of this Agreement.

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

        8.1    Obligation of Buyer to Close.    The obligation of Buyer to
consummate the purchase of the Terminals on the Closing Date is subject to
(i) the satisfaction of the following conditions on or prior to the Closing Date
and/or (ii) Buyer's written waiver of any such conditions as remain unsatisfied
as of the Closing Date:

        (a)    Accuracy of Representations.    All representations and
warranties made by Seller in this Agreement shall be true and correct in all
material respects as of the date hereof and as of the Closing Date;

        (b)    No Default.    Seller shall have complied in all material
respects with each covenant and agreement to be performed by Seller under this
Agreement by or on the Closing Date;

        (c)    Disclosure.    Buyer shall have received from Seller all
Environmental Documents received or generated by Seller or its Affiliates after
the date of this Agreement and prior to the Closing Date;

        (d)    Agreements.    Seller shall have executed, or is prepared to
execute or cause the execution of simultaneously with Closing, all documents and
agreements provided for in this Agreement, including the documents and
agreements listed in Sections 4.2 and 4.4;

        (e)    Required Consents.    The Parties shall have obtained the consent
(if required) of any applicable Government Authority to the assignment to and
the assumption by Buyer of any assignable Permit and Environmental Permit, and
the novation of all Material Contracts, under which Buyer assumes Seller's
rights and obligations and Seller is released from any and all such obligations.

        (f)    Transfer of Documents.    Seller has delivered, or is prepared to
simultaneously deliver to Buyer at Closing, all Books and Records, as stated in
Section 2.1(d) of this Agreement;

        (g)    Defects in Title.    Any un-permitted Title Objections shall be
resolved in accordance with the provisions of Section 11.3, and Buyer shall not
have terminated this Agreement under Section 11.3;

        (h)    Title Commitment.    Buyer shall have received the Title
Commitment described in Section 11.1;

        (i)    No Termination.    Buyer shall not have terminated this Agreement
under Section 14.2.

        (j)    Other.    Buyer shall have negotiated a new union contract with
respect to the Terminal employees in form and substance reasonably satisfactory
to Buyer. Buyer shall have negotiated an agreement(s) with Seller's barging
company(ies) with respect to the barges that currently serve the

20

--------------------------------------------------------------------------------






Terminals in form and substance reasonably satisfactory to Buyer or Buyer shall
have negotiated an agreement(s) with barging company(ies) other than Seller's
barging company(ies) with respect to alternate barges to serve the Terminals in
form and substance reasonably satisfactory to Buyer. Buyer shall have received
confirmation in form and substance reasonably satisfactory to Buyer that Buyer
will be able to assume Seller's currently-allocated space on the Buckeye
Pipeline serving Inwood, NY Terminal.

        8.2    Obligation of Seller to Close.    The obligation of Seller to
consummate the sale of the Terminals on the Closing Date shall be subject to
(i) the satisfaction of the following conditions on or prior to the Closing Date
and/or (ii) Seller's written waiver of any such conditions as remain unsatisfied
as of the Closing Date:

        (a)    Accuracy of Representations.    All representations and
warranties made by Buyer in this Agreement shall be true and correct in all
material respects as of the date hereof and as of the Closing Date;

        (b)    No Default.    Buyer shall have complied in all material respects
with each covenant and agreement to be performed by Buyer under this Agreement
by or on the Closing Date;

        (c)    Agreements.    Buyer shall have executed, or is prepared to
execute simultaneously with Closing, all documents and agreements provided for
in this Agreement to be signed by Buyer, including the documents and agreements
listed in Sections 4.3 and 4.4; and

        (d)    Required Consents.    The Parties shall have obtained the consent
(if required) of any applicable Government Authority to the assignment to and
the assumption by Buyer of any assignable Permit and Environmental Permit, and
the novation of all Material Contracts, under which Buyer assumes Seller's
rights and obligations and Seller is released from any and all such obligations.

ARTICLE IX

INDEMNIFICATION

        9.1    Definitions.    As used in this Article IX, "Loss" shall mean any
claim, liability, obligation, expense, cost or other damage or loss (including
without limitation, reasonable attorneys' and consultants' fees), fine or
penalty. "Loss" shall also include in each instance, but shall not be limited
to, all reasonable costs and expenses of investigating and defending any claim
or any order, directive, final judgment, compromise, settlement, fine, penalty,
court costs or proceeding arising at any time under or from any Government
Authority, including all reasonable costs and expenses and court costs incurred
in the enforcement of rights under this Article IX. "Loss" shall not include any
special, consequential, indirect or loss of profit damages or any Loss for which
one Party has assumed responsibility or agreed to indemnify the other Party
under Article VII of this Agreement.

        9.2    Indemnification By Seller.    From the Closing Date, in addition
to all other obligations of Seller to Buyer set forth in this Agreement, Seller
shall indemnify, defend and hold harmless Buyer, Buyer's Affiliates and their
respective directors, officers, employees, representatives, successors and
assigns from and against any Loss resulting from, related to, or arising out of
(a) any Loss for which Seller has assumed responsibility or agreed to indemnify
Buyer under Article VII or (b) the breach by Seller (or any shareholder,
officer, director, employee of Seller) of any representation, warranty or
covenant contained in this Agreement, in any Exhibit or Schedule to this
Agreement, or in any document, instrument, agreement or certificate delivered
under this Agreement; provided that Seller shall have no indemnification
obligation for any such Loss if Seller has not received a claim from Buyer
(specifying in reasonable detail the basis for such Loss) within one year
following the Closing Date.

21

--------------------------------------------------------------------------------



        9.3    Indemnification By Buyer.    From and after the Closing Date, in
addition to all other obligations of Buyer to Seller set forth in this
Agreement, Buyer shall indemnify, defend and hold harmless Seller, Seller's
Affiliates and their respective directors, officers, employees, representatives,
successors and assigns from and against any Loss resulting from, related to, or
arising out of:

        (a)   Buyer's ownership or operation of all or any part of the Terminals
after Closing, except for any Loss for which Seller has assumed responsibility
or agreed to indemnify Buyer under Article VII; or

        (b)   The breach by Buyer or any Affiliate of Buyer (or any shareholder,
officer, director, employee of Buyer or such Affiliate) of any representation,
warranty or covenant contained in this Agreement, in any Exhibit or Schedule to
this Agreement, or in any document, instrument, agreement or certificate
delivered under this Agreement; provided that Buyer shall have no
indemnification obligation for any such Loss if Buyer has not received a claim
from Seller (specifying in reasonable detail the basis for such Loss) within one
year following the Closing Date.

        9.4    Conflict.    In the event of any conflict or ambiguity in the
language of this Article IX, or any other portion of this Agreement, with the
language of Article VII, the Parties agree that Article VII language shall be
controlling.

        9.5    Procedures.    

        (a)    Notice and Tender.    In the event that any officer or registered
agent of either Party hereto receives actual notice of any written claim by a
third person giving rise to a right of indemnification of such Party under this
Article IX (the "Indemnitee"), such Indemnitee shall, within sixty (60) days
after receipt of such notice, give written notice thereof to the other Party
hereto responsible for such indemnification (the "Indemnitor") setting forth the
facts and circumstances giving rise to such claim for indemnification and shall
tender the defense of such claim to the Indemnitor. If the Indemnitee fails to
give such notice and tender such defense within such 60-day period, the
Indemnitee shall be solely responsible for any Loss with respect to such claim
to the extent they are attributable to such failure; but failure to give such
notice and tender such defense within such 60-day period shall not result in a
forfeiture or waiver of any rights to indemnification for any Loss with respect
to such claim to the extent they are not attributable to such failure.

        (b)    Defense of Claims.    The Indemnitor shall select (subject to the
Indemnitee's reasonable approval) the attorneys to defend any matter subject to
indemnification and/or taking all actions necessary or appropriate to resolve,
defend, and/or settle such matters, and shall be entitled to contest, on its own
behalf and on the Indemnitee's behalf, the existence or amount of any
obligation, cost, expense, debt or liability giving rise to such claim. Nothing
in this Section 9.5(b) should be construed as prohibiting the Indemnitee from
participating in the defense (which may include hiring its own counsel) in any
matter subject to indemnification, as long as the Indemnitee does so at its own
expense. The Indemnitor shall keep the Indemnitee fully and timely informed as
to actions taken on such matters. The Indemnitee shall cooperate fully with the
Indemnitor and its counsel and shall provide them reasonable access to the
Indemnitee's employees, consultants, agents, attorneys, accountants, and files
to the extent necessary or appropriate to defend or resolve the matter, the
Indemnitor reimbursing the Indemnitee with respect to the cost of any such
access. With respect to any matter for which a Party has an indemnification
and/or defense obligation under this Agreement, the Parties shall maintain a
joint defense privilege, where applicable, in connection with such matters for
the Party's post-Closing communications and those of their respective Affiliates
and Authorized Representatives, which post-Closing communications concern the
matters subject to such indemnification and/or defense obligation.

22

--------------------------------------------------------------------------------



        (c)    Allocation of Indemnification Liability.    When any Loss for
which indemnification is provided under this Article IX results from, relates
to, or arises out of the conduct of both Seller and Buyer, the Parties shall
indemnify each other in proportion to their respective share of such Loss.

ARTICLE X

SURVIVAL

        10.1    Representations and Warranties.    All representations and
warranties made in this Agreement, in any Exhibit or Schedule to this Agreement,
or in any document, instrument, agreement or certificate delivered under this
Agreement will survive until one year after Closing. At the end of such survival
period set forth above, such representations and warranties shall terminate and
have no further force and effect.

        10.2    Covenants.    Unless otherwise specified in this Agreement, the
Parties obligations under the following sections and articles will survive the
Closing of this transaction and delivery of the deed: Articles I, VII, IX, X,
XII, XIII and XV, Sections 2.4 (d) and (e), 3.1, 3.3, and 11.3.

ARTICLE XI

TITLE COMMITMENT; SURVEY; RISK OF LOSS

        11.1    Title Insurance.    Buyer will furnish and pay the premium for a
standard title insurance policy issued by the Title Company in an amount equal
to the portion of the Purchase Price that is allocated to the Real Property and
Improvements, naming Buyer as the proposed insured. Subject to Permitted Title
Exceptions, copies of which shall be provided to Buyer within ten (10) days
after the Effective Date, Seller shall deliver to Buyer at the Closing title
insurable by the Title Company at standard rates. Any abstracting, title
certification, and charges for title examination will be at Buyer's expense.
Buyer shall cause the Title Company to deliver to Buyer, with a copy to Seller,
a title commitment setting forth the status of title to the Property on or
before the thirtieth (30th) day following the Effective Date (the "Title
Commitment").

        11.2    Survey.    Buyer shall cause to be prepared at its expense a
current ALTA land title survey of the Property ("Survey"), by a duly licensed
land surveyor and professional engineer satisfactory to the Title Company. The
Survey shall be completed within thirty (30) days after the Effective Date. Upon
completion of the Survey, Buyer shall deliver promptly three (3) prints thereof
to Seller and at least one (1) print to the Title Company. The Survey will
(i) show the location of all streets, roads, railroads, creeks or other water
courses, fences, easements, rights-of-way and other encumbrances or
encroachments on or adjacent to the Property, including all of the title matters
shown on the Title Commitment and (ii) set forth a certified legal description
of the Property.

        11.3    Title Objections.    Within fifteen (15) days after receiving
the later of the Title Commitment or the Survey, Buyer shall notify Seller if
the Title Commitment or Survey reveals any liens, encumbrances, claims or
exceptions (including, without limitation, any matters set forth on
Schedule 5.4) that, in Buyer's reasonable judgment, are unacceptable ("Title
Objections"). If Seller is unable or unwilling to cure any Title Objections,
Seller will provide written notice thereof to Buyer within fifteen (15) days
following receipt of notice of Title Objections from Buyer and Buyer shall have
the right, at its option, by written notice to Seller within fifteen (15) days
following receipt of Seller's written notice, either (i) to terminate this
Agreement and obtain a refund of the Earnest Money and all interest thereon,
whereafter both Parties shall be relieved and discharged of any rights,
liabilities or obligations hereunder, or (ii) to waive such defect and proceed
to Closing. Buyer's failure to exercise the right to terminate within the said
fifteen (15) day period shall constitute a waiver of Buyer's right to terminate
with respect to such title matters. However, if Seller elects to cure the Title
Objections

23

--------------------------------------------------------------------------------




(although Seller will have no such obligation to do so), Seller shall provide
Buyer with notice of its intention to cure same within the fifteen (15) days
aforesaid and Seller shall have an opportunity, at its expense, to remove such
Title Objections within sixty (60) days following receipt of written notice from
Buyer identifying the Title Objections (the "Title Cure Period"). In no event
shall Seller have any obligation to commence litigation or to incur costs in
excess of One Thousand Dollars ($1,000.00) to cure or remove any Title
Objections. If Seller is unable to cure any Title Objections within the Title
Cure Period that, in the reasonable opinion of the Title Company or Buyer, must
be cured in order to deliver good and marketable title, Buyer may, as its sole
and exclusive remedy, and upon written notice to Seller within fifteen (15) days
after expiration of the Title Cure Period, terminate this Agreement, in which
event the Earnest Money shall be fully refunded to Buyer. Any changes to the
Title Commitment or the Survey prior to the Closing and subsequent to the
Buyer's receipt of the Title Commitment or Survey will be subject to the Title
Objections procedures of this Section 11.3, commencing as of the date Buyer
obtains knowledge of such change.

        11.4    Risk of Loss.    Risk of loss with respect to the Terminals
shall be borne by Seller until Closing. The risk of loss of the Terminals shall
pass to the Buyer at Closing.

ARTICLE XII

FURTHER ASSURANCE

        From time to time after Closing, Seller and Buyer shall, upon request of
the other and without further consideration, execute, acknowledge and deliver
such further instruments of transfer, conveyance or assumption and such other
documents as Seller or Buyer may reasonably request more effectively to vest in
Buyer the right and title to, interest in and enjoyment of, the Terminals or to
carry out the transactions and agreements contemplated by this Agreement.

ARTICLE XIII

COSTS AND EXPENSES

        13.1    Brokerage Commissions.    Neither of the Parties nor, where
applicable, any of their respective shareholders, officers, directors, or
employees, has employed or will employ any broker, agent, finder or consultant
or has incurred or will incur any liability for any brokerage fees, commissions,
finders' fees or other fees in connection with the negotiation or consummation
of the transactions contemplated by this Agreement.

        13.2    Closing Adjustments.    The following items shall be paid,
prorated, or adjusted as of the Closing Date in the manner hereinafter set
forth:

        (a)   All real estate Taxes, as well as Taxes assessed on each Terminal
Inventory, due and owing on or before the Closing Date, all penalties and
interest thereon, and all special assessments affecting the Terminals, whether
payable in installments or not, shall be paid in full by Seller.

        (b)   Current real estate Taxes, assessments and charges shall be
prorated as of the Closing Date upon the tax year of the applicable taxing
authority, without regard to when said Taxes are payable, so that the portion of
current Taxes allocable to the period from the beginning of such year to the
Closing Date shall be the responsibility of Seller and the portion of the
current Taxes allocable to the portion of such year from the Closing Date to the
end of such year shall be the responsibility of Buyer.

        (c)   Seller shall be responsible for the cost of Terminals utilities up
to Closing and Buyer shall be responsible for such costs thereafter.

24

--------------------------------------------------------------------------------





        (d)   Buyer shall bear and pay all title insurance premiums and charges.

        (e)   All realty transfer fees, recording costs and transfer Taxes
associated with the conveyance of the Real Property, the Improvements and the
Personal Property will be shared equally by both Parties.

        (f)    Seller and Buyer shall each pay their own respective legal fees
and expenses and the cost of performance of their respective obligations
hereunder.

        (g)   All amounts due Seller under any assignable Non-Material or
Revenue-Generating Contract shall be prorated as of the Closing Date upon the
payment cycle established under such Non-Material or Revenue-Generating Contract
so that the portion the amounts due Seller from the beginning of such payment
cycle to the Closing Date will be credited to Seller at Closing.

        (h)   The Parties shall make all other adjustments necessary to
effectuate the intent of the Parties as set forth in this Agreement.

        13.3    Timing of Adjustments.    All monetary adjustments necessary to
achieve the allocations specified in Section 13.2, to the extent reasonably
practicable, shall be made at the Closing. To the extent any such adjustments
cannot be made at the Closing, the same shall be made after the Closing as and
when complete information becomes available. Seller and Buyer agree to cooperate
and to use their best efforts to complete such adjustments no later than thirty
(30) days after the Closing Date.

ARTICLE XIV

CASUALTY AND CONDEMNATION

        14.1    Notice of Fire Casualty or Condemnation.    In the event that
after the date of this Agreement and prior to the Closing:

        (a)   Any material portion of the Terminals are damaged or destroyed by
fire or other casualty (a "Casualty"), or

        (b)   Seller receives written notice of any action, suit or proceeding,
or threatened or contemplated action, suit or proceeding, to condemn or take all
or any material part of the Terminals by eminent domain (a "Condemnation"),
Seller shall immediately notify Buyer of the Casualty or Condemnation. In the
event of a Casualty, Buyer must (i) retain an insurance adjuster mutually
satisfactory to Buyer and Seller within fifteen (15) days after Buyer's receipt
of Seller's notice to determine the extent of the Casualty, and (ii) initiate
negotiations with Seller to discuss an adjusted Purchase Price for the Terminals
if Buyer contemplates making the election in Section 14.2(a) below. If Buyer
initiates such negotiations, Buyer and Seller shall negotiate in good faith to
try to agree upon an adjusted Purchase Price.

        14.2    Buyer's Election.    Buyer must elect one of the following
options and give written notice to Seller of such election within (i) fifteen
(15) days after the insurance adjuster's written determination in the case of a
Casualty, or (ii) thirty (30) days after Buyer's receipt of Seller's notice of
Condemnation in the case of a Condemnation:

        (a)   Purchase the Terminals in accordance with Article IV of this
Agreement at an adjusted Purchase Price agreed upon by Buyer and Seller before
Buyer makes this election; or

        (b)   Terminate this Agreement.

        14.3    Exclusive Remedy.    Notwithstanding any provision to the
contrary contained herein, the remedies provided to Buyer under Section 14.2(a)
and (b) constitute Buyer's exclusive remedies in connection with the
circumstances described therein.

25

--------------------------------------------------------------------------------



ARTICLE XV

GENERAL; ADDITIONAL COVENANTS

        15.1    Termination.    If this Agreement is terminated by Seller or by
Buyer as a matter of right or as permitted under this Agreement, such
termination shall be without liability of either Party to the other, or to any
of their shareholders, affiliates, directors, officers, employees, agents,
consultants or representatives except that Seller's obligation under Section 9.2
and Buyer's obligation under Section 9.3(b) shall remain in full force and
effect. If either Party (the "Non-Defaulting Party") terminates this Agreement
because the other Party (the "Defaulting Party") fails to perform any covenant,
obligation or agreement contained in this Agreement, the Defaulting Party shall
be fully liable for any and all damages, costs and expenses (including, but not
limited to, reasonable attorneys' fees) sustained or incurred by the
Non-Defaulting Party; provided, however, neither Party shall be liable to the
other for punitive, indirect, consequential or special damages.

        15.2    Specific Performance.    The Parties agree that a Party would be
irreparably injured if the other Party breaches any of its obligations under
this Agreement. Accordingly, the non-breaching Party is entitled to an
injunction and specific enforcement of this Agreement, in addition to any other
remedy available at law or in equity.

        15.3    Entire Agreement.    This Agreement, including all of the
Exhibits and Schedules hereto, constitutes the entire understanding between the
Parties with respect to the subject matter contained herein and supersedes any
prior understandings, negotiations or agreements, whether written or oral,
between them respecting such subject matter.

        15.4    Headings.    The headings in this Agreement are for convenience
of reference only and shall not affect its interpretation.

        15.5    Notices.    Except for notices required under Article VII of
this Agreement, all notices or other correspondence required or permitted to be
given under this Agreement shall be in writing and addressed to the Party to be
notified at the address listed in this Section 15.5. Notice shall be given in
person, or shall be sent by nationally-recognized overnight courier, registered
or certified mail (postage prepaid and return receipt requested) or facsimile
with written communication to the Party to be notified at the following address:

Seller:   Buyer: Mail: ExxonMobil Oil Corporation   Mail: Global Companies LLC
c/o Mobil Pipe Line Company   800 South Street, Suite 200 3225 Gallows Road  
Waltham, MA 02454 Fairfax, VA 22037   Attn: Senior Vice President— Attn:
Northern Operations Manager   Terminals and Operations
Facsimile: 703-846-5955
 
Facsimile: 781-398-4160 Phone: 703-846-5257   Phone: 781-398-4368
 
 
With a copy to:     Global Companies LLC     800 South Street, Suite 200    
Waltham, MA 02454     Attn: General Counsel
 
 
Facsimile: 781-398-4165     Phone: 781-398-4211

Either Party may change its address or facsimile number by providing written
notice to the other at least ten (10) days prior to the effective date of such
change. Notices given in accordance with this

26

--------------------------------------------------------------------------------




Section 15.5 shall be deemed to have been given: (a) at the time of delivery
when delivered personally; (b) upon receipt when sent by nationally-recognized
overnight courier, registered or certified mail (postage prepaid and return
receipt requested); or (c) upon completion of successful transmission when sent
by facsimile (unless transmission is completed outside recipient's normal
working hours, in which case such notice shall be deemed given at the start of
recipient's next business day). Notices given in accordance with this
Section 15.5 shall concern only those matters not governed by Article VII and
shall be separated from Article VII notices, which are governed by Section 7.13
of this Agreement.

        15.6    Exhibits and Schedules.    Each Exhibit and Schedule referred to
in this Agreement is incorporated into this Agreement by such reference.

        15.7    Severability.    If any provision of this Agreement is held
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will not affect any other provision hereof. This Agreement
shall in such circumstances be deemed modified to the extent necessary to render
enforceable the provisions hereof.

        15.8    Waiver.    The failure of any Party to insist upon strict
performance of any of the terms or conditions of this Agreement will not
constitute a waiver of any of its rights hereunder.

        15.9    Assignment.    Except for the assignment rights specified in
Section 4.2 and in this Section 15.9, neither Party may assign this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld. Seller may assign this Agreement to an affiliate or any
entity into which it is merged or combined. Any assignment of this Agreement, by
operation of law or otherwise, shall not relieve the assignor of any obligations
hereunder. Any assignment made in violation of this Section 15.9 shall be void.

        15.10    Parties in Interest; No Third Party Beneficiary.    This
Agreement shall inure to the benefit of and be binding upon Buyer and Seller and
their respective successors and permitted assigns. Except as otherwise provided
herein, nothing in this Agreement will be construed as conferring upon any
person or entity other than Buyer and Seller, and their respective successors in
interest and permitted assigns, any right, remedy or claim under or by reason of
this Agreement.

        15.11    Governing Law.    This Agreement and the rights and obligations
of the parties hereunder shall be governed by, and shall be construed and
enforced in accordance with, the internal law of the state of New York
(including without limitation section 5-1401 of the General Obligations Law of
the State of New York), without regard to conflicts of laws principles thereof
that would result in application of substantive laws of any other state.

        15.12    Choice of Forum.    Where Federal subject matter or diversity
jurisdiction exists with respect to a dispute which the Parties cannot
themselves amicably resolve, the Parties designate the United States District
Court for the Southern District of New York, as the exclusive forum for the
resolution of that dispute and submit themselves and the dispute to the
jurisdiction of that Court. Where Federal subject matter or diversity
jurisdiction in respect of such dispute does not exist, the Parties designate
the Supreme Court of the State of New York, County of New York, as the exclusive
forum for the resolution of that dispute and submit themselves and the dispute
to the jurisdiction of that Court.

        15.13    WAIVER OF JURY TRIAL.    EACH PARTY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE
OTHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER
INTO THIS AGREEMENT.

27

--------------------------------------------------------------------------------



        15.14    Commercially Reasonable Efforts; Time of Essence.    Except as
otherwise specifically provided herein, Buyer and Seller shall each use
commercially reasonable efforts to satisfy the conditions to Closing and
otherwise consummate the transactions contemplated by this Agreement as promptly
as practical. Time is of the essence with respect to the Closing of this
Agreement.

        15.15    Amendments.    This Agreement may be amended only by a written
instrument that is duly executed by both Parties.

        15.16    Counterparts.    This Agreement may be executed in any number
of counterparts and any Party hereto may execute any such counterpart, each of
which when executed by both Parties and delivered shall be deemed to be an
original. It shall not be necessary in making proof of this Agreement or any
counterparts hereof to produce or account for any of the other counterparts.

        15.17    Public Announcements.    The Parties agree that there shall be
no press releases or other announcements prior to Closing without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, except to the extent required by applicable laws, rules, or
regulations. If either Party determines that a press release is required or
desired, they will so notify the other in writing and shall consult with each
other with regard to the same. The Parties further agree to consult with each
other on all press releases and announcements issued at or after Closing
concerning the transactions contemplated by this Agreement.

        15.18    Transition Assistance.    For a period of ninety (90) days
after Closing, at Buyer's reasonable request, Seller shall assist, at no charge,
Buyer in connection with a reasonably orderly transition of the operation of the
Terminals.

        15.19    Taxes.    After the Closing Date, if Buyer receives a bill for
Taxes assessed against the Terminals or each Terminal Inventory that includes
Taxes for taxable years or taxable periods on or before the Closing Date
(including Taxes assessed for portions of taxable years or periods on or before
the Closing Date), Buyer shall pay the bill and invoice Seller for all such
Taxes relating to periods prior to the Closing Date. Seller shall promptly
reimburse Buyer upon receipt of such invoice. After the Closing Date, if Seller
receives a bill for Taxes assessed against the Terminals or each Terminal
Inventory that includes Taxes for taxable years or taxable periods after the
Closing Date (including Taxes assessed for portions of taxable years or taxable
periods after the Closing Date), Seller shall forward the bill to Buyer for
payment.

        15.20    Confidentiality.    The Parties acknowledge that they are bound
by the terms of the Confidentiality Agreement dated October 3, 2006 between
Seller and Buyer and hereby extend the term of such Confidentiality Agreement so
that it will expire three years after the Closing Date. In addition, Seller and
Buyer agree that they will keep confidential and not disclose to any
non-Affiliated third party (other than those subject to a comparable
confidentiality agreement) any of the terms or provisions of this Agreement for
a period of three years after the Closing Date, except for disclosure of
information that:

        (a)   is or becomes publicly available by other than unauthorized
disclosure;

        (b)   is required by the rules and regulations of the US Securities and
Exchange Commission;

        (c)   is made pursuant to the requirement or request of a Government
Authority of competent jurisdiction to the extent such disclosure is required by
an applicable law or Order, and sufficient notice is given by the disclosing
Party to the other Party to permit the other Party to seek an appropriate
protective order or exemption from such requirement or request, if it so
desires. If such protective order or other remedy is not obtained, or if the
other Party waives compliance with the provisions of this Section 15.20 for this
purpose, the disclosing Party shall furnish only that portion of the information
that is legally required and will exercise its best efforts to obtain

28

--------------------------------------------------------------------------------






reliable assurance that confidential treatment will be accorded the information
by the Government Authority.

        15.21    No Presumption Against Drafter.    Buyer and Seller have each
fully participated in the negotiation and drafting of this Agreement. If an
ambiguity, question of intent or question of interpretation arises, this
Agreement must be construed as if drafted jointly, and there must not be any
presumption, inference or conclusion drawn against either Party by virtue of the
fact that its representative has authored this Agreement or any of the terms of
it.

        15.22    Right of First Refusal.    If Buyer elects to terminate the
Terminaling Services Agreement with respect to any Terminal because it has
received an offer to purchase such Terminal, Buyer shall include in the notice
of termination information describing the substance of the terms and conditions
of that offer, and Seller will have ninety (90) days after receipt of the notice
within which to match the offer to purchase the Terminal or agree to purchase
the Terminal under the same terms as the offer to purchase the Terminal, except
that the consideration for such purchase may be an amount of cash that matches
or exceeds the total consideration contained in the offer to purchase the
Terminal. If Seller, timely and properly exercises its right of first refusal,
Seller shall purchase Terminal from Buyer under the same terms and conditions
contained in the offer received by Buyer. If Seller does not exercise its right
of first refusal in a timely manner, Buyer may proceed to sell the Terminal to
the party who made the original offer. Seller's Right of First Refusal shall
apply to any offer to purchase the Terminal received by Buyer within one hundred
eighty (180) days before or after termination of the Terminaling Services
Agreement with respect to any Terminal due to a decision of Buyer to close the
Terminal(s).

[Signature page follows.]

29

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have executed this Terminals Sale and
Purchase Agreement as of the date first above written.

    EXXONMOBIL OIL CORPORATION
 
 
By:
 
/s/ Les H. Rose

--------------------------------------------------------------------------------


 
 
Printed
Name:
 

Les H. Rose

--------------------------------------------------------------------------------

    Title:   Agent and Attorney in Fact
 
 
GLOBAL COMPANIES LLC
 
 
By:
 
/s/ Eric Slifka

--------------------------------------------------------------------------------


 
 
Printed
Name:
 

Eric Slifka

--------------------------------------------------------------------------------

    Title:   President and CEO

--------------------------------------------------------------------------------





QuickLinks


TERMINALS SALE AND PURCHASE AGREEMENT BETWEEN EXXONMOBIL OIL CORPORATION, SELLER
AND GLOBAL COMPANIES LLC, BUYER
